Citation Nr: 0902267	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-05 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 70 
percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from August 1968 to July 1970, 
including service in the Republic of Vietnam from January 
1969 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Montgomery, 
Alabama, which denied the above claims.

The veteran's headache disorder claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating action dated in May 2003, the RO denied the 
veteran's claim of service connection for migraine headaches, 
to include as secondary to service-connected PTSD.  The 
veteran did not appeal this determination.

2.  Evidence submitted since the May 2003 RO rating action 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for migraine headaches, to include 
as secondary to service-connected PTSD.

3.  The veteran's PTSD is manifested by no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The unappealed May 2003 RO decision which denied the 
veteran's claim for service connection for migraine 
headaches, to include as secondary to service-connected PTSD, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.1103 (2008).

2.  Subsequent to the May 2003 RO decision, new and material 
evidence sufficient to reopen the claim for service 
connection for migraine headaches, to include as secondary to 
service-connected PTSD, has been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

3.  The schedular criteria for a disability rating greater 
than 70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant at the time that he or she files a 
claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.   38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2006 and December 2007, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claims.  He was told what information 
that he needed to provide, and what information and evidence 
that VA would attempt to obtain.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

With respect to the Dingess requirements, in the present 
appeal, the requisite notice was provided to the veteran in 
the December 2007 letter.  Nevertheless, because entitlement 
to an increased disability rating is being denied, and no 
effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess.

As to reopening the previously denied claim of service 
connection for migraine headaches, to include secondary to 
the service-connected PTSD, given the results favorable to 
the veteran in reopening the previously denied claim, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  In this decision, the Board is reopening the 
veteran's claim for service connection and remanding for 
further development.  Because the claim has been reopened, 
any deficiency regarding notice of the basis for a prior 
final denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the veteran was provided pertinent information 
in the notice letters cited above.  Specifically, the March 
2006 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
service-connected PTSD.  The veteran was informed that should 
an increase in disability be found, a disability rating would 
be determined by applying the relevant diagnostic codes; and 
examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The veteran was provided notice of the 
applicable relevant diagnostic code provisions in the various 
correspondence from VA, and the issue was thereafter 
readjudicated by way of the December 2006  Statement of the 
Case and the August 2007 Supplemental Statement of the Case.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran has also been afforded VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

As such, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA. 

Service connection

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection for certain chronic disorders, such as 
certain organic diseases of the nervous system, may be 
established based on a legal "presumption" by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in May 2003, the RO denied the veteran's 
claim of entitlement to service connection for migraine 
headaches, to include as secondary to PTSD.  At the time of 
this decision, the medical evidence of record included the 
veteran's service medical records which were silent as to any 
diagnosis of migraine headaches during service.  The evidence 
of record also included a VA neurological disorders 
examination report dated in April 2003 in which the examiner 
opined that the veteran's pre-induction examination report 
had reflected a previous history of headaches; that the 
service medical records did not show any treatment for 
headaches during service; that subsequent to service 
treatment for headaches was not shown for six years; and that 
the migraine headaches were not as least as likely as not 
related to PTSD.  Service connection was denied by the RO 
because the evidence of record had not shown that the 
veteran's migraine headaches were related to service or to 
the service-connected PTSD.  The veteran did not appeal this 
decision, thus it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Thereafter, in January 2006, the veteran requested to reopen 
his claim for service connection for migraine headaches, to 
include as secondary to the service-connected PTSD.  In 
support of his claim, he submitted VA outpatient treatment 
records dated from February 2004 to October 2007 which, in 
pertinent part, showed intermittent treatment for migraine 
headaches.

Specifically, a VA outpatient treatment record dated in May 
2007 shows that the veteran was treated for reported 
bilateral temporal headaches occasionally related with nausea 
or vomiting, and photophobia.  A history of migraine 
headaches was noted.  In the assessment, the examiner 
indicated that the veteran had migraine headaches with 
frequent symptoms, but that he was not a candidate for 
certain medication due to poor blood pressure control.  It 
was indicated that the pain was most probably affected due to 
chronic tensional component related to PTSD.

In light of the foregoing, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for migraine headaches, to 
include as secondary to PTSD.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008). Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The 
above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of service connection.  The additional 
medical evidence of record suggests that the veteran is 
currently diagnosed with migraine headaches, which may 
potentially be aggravated by the service-connected PTSD.  As 
such, the claim of entitlement to service connection for 
migraine headaches, to include as secondary to PTSD, is 
reopened.  

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2008), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2008).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased disability rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The veteran submitted his claim for an increased disability 
rating for his service-connected PTSD in January 2006.  In 
support of his claim he submitted a lay statement from a 
coworker dated in March 2006 in which it was indicated that 
the quality of his work had lessened greatly over time.  It 
was noted that he had to be attended to on several occasions 
because of his aggressive behavior.  He was also said to be 
forgetful.

A lay statement from a college bookstore administrator, dated 
in March 2006, shows that the veteran was said to have an 
acute emotional condition demonstrated by his making 
overtures of physical threat to those around him whenever he 
was  under pressure or when things would not go as desired.  
It was described that he exhibited increased startle response 
and episodes of nervousness.

A lay statement from the veteran's spouse, dated in March 
2006, shows that the veteran was described as being 
aggressive to the point of asking for a separation.  She 
added that he was constantly fighting and was difficult to 
live with.

A VA PTSD examination report dated in March 2006 shows that a 
review of the veteran's medical records revealed no 
hospitalization, but a history of outpatient treatment since 
1996.  The veteran reported that he was given a few days off 
work in order to relax due to his reactions at work.  He 
described periods of poor concentration and being unable to 
read.  He reported taking medication for brachytherapy which 
would make him forget many things.  He described having 
aggressive reactions and poor tolerance at work in the 
relation with his peers and others.  He added that he had 
problems with his wife and children, with periods of poor 
marital relation.

Psychosocial assessment showed that the veteran was working 
at the University of Puerto Rico post office for the 
preceding 13 or 14 years.  He would be out of work for a few 
days due to his irritation and behavior.  He lived with his 
second wife and children, ages 18 and 16 years old.  He had 
other children ages 24 and 18 years old.  He reported having 
no sexual relationship.  He would play the guitar, listen to 
music, and liked to read.  He denied the use of alcohol, 
tobacco, or drugs.  He reported being irritable, verbally 
aggressive, and being on the verge of getting physically 
aggressive and needing the intervention of others.  No 
suicide attempts or ideas were reported.  The veteran had 
mild impairment of social, occupational functioning due to 
his irritability, aggressive reactions, and anxiety.

Mental status examination revealed that the veteran was 
clean, sportily dressed, and groomed.  He was pleasant to 
approach and cooperative.  He was alert and oriented times 
three.  His mood was anxious and affect constricted.  His 
attention was good, concentration was fair, memory was fair, 
and speech was clear and coherent.  He was not hallucinating.  
He was not suicidal or homicidal.  His insight and judgment 
were fair.  He exhibited good impulse control.  No impairment 
of thoughts or communications were reported.  No delusions 
were described.  He kept good eye contact and had good 
interaction during the session.  He would keep his personal 
hygiene, and do other activities of basic living.  He 
reported forgetting certain things, and being dependent on 
the use of medications.  There were no obsessive or 
ritualistic behaviors described.  His speech was clear, 
relevant, and logical, with a normal pace.  No panic attacks 
were described.  He reported having periods of depression and 
of severe anxiety.  He reported having impaired impulse 
control, becoming verbally and almost physically aggressive 
and assaultive.  He would sleep with the use of medications.  
He had medical conditions which affected his social and 
interpersonal relationship, as well as his occupational 
functioning.  The diagnosis was PTSD.  He continued to be 
anxious and irritable, with poor impulse control, poor 
concentration, and having nightmares.  A GAF of 65 was 
assigned.

A VA outpatient treatment record dated in October 2006 shows 
that the veteran was treated for symptoms associated with his 
PTSD.  He described episodes of anxiety, restlessness, and 
irritability.  He referred to sleeping disturbances, 
nightmares, and recurrent thoughts of episodes of Vietnam.  
He also reported frequent, chronic, almost daily, headaches.  
He described poor tolerance to people and noises.  He 
described frustration and episodes of irritability and bad 
humor.  He would, at times, be afraid to lose control due to 
poor control of impulses.  He would be hostile and verbally 
aggressive toward peers and family.  He described episodes of 
palpitations and shortness of breath.  He denied suicidal or 
homicidal ideas.  He was  active at the PTSD group at the Vet 
Center.  He was encouraged to look for recreational and 
family activities.  He was oriented about adequate use of 
medication.  The diagnosis was chronic PTSD.  A GAF of 50 was 
assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although the 
veteran is not shown to have all of the psychiatric symptoms 
requisite for the assignment of a 70 percent disability 
rating, the evidence suggests that he has occupational and 
social impairment with deficiencies due to PTSD in most 
functional areas including work, family relations, and mood.  
The history of VA outpatient treatment records which 
demonstrated GAF scores which have been predominantly between 
50 and 65 is indicative of a serious impairment in social and 
occupational functioning.  While the symptoms as described 
above have consistently been suggestive of a disability 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work and family 
relations, there has been no indication of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.

The veteran has been able to maintain relationships with his 
colleagues, employer, and members of his family.  He has 
consistently been employed.  He has not been shown to exhibit 
symptoms which render him unable to maintain adequate social 
functioning and incapable of maintaining gainful employment.  
There is also no evidence of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  To the contrary, the evidence, to 
include the March 2006 VA examination report, has 
consistently shown that the veteran was cooperative, alert, 
and oriented, with good personal hygiene and grooming.  His 
speech has consistently been described as normal, and there 
was no spatial disorientation.  Moreover, there has been no 
suggestion that the veteran had entertained either suicidal 
or homicidal ideations, or any obsessional rituals.

The Board has considered the statements of the veteran and 
those in the various lay statements in support of his claim 
that his PTSD has increased in severity.  While they are 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that either possesses 
the requisite medical training or expertise necessary to 
render them competent to offer evidence on matters such as a 
medical diagnosis, or to assess the degree of disability.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The veteran's 
statements, as well as those made in the above lay 
statements, as to the frequency and severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

The Board finds that the examination and treatment reports of 
record are probative of a PTSD disability that has been 
consistently at a level of a disability that does not warrant 
a disability rating greater than 70 percent.  Total social 
and occupational impairment due to PTSD symptoms has not been 
demonstrated.  Thus, the preponderance of the evidence is 
against a schedular rating higher than 70 percent for the 
veteran's PTSD.

Finally, the Board finds that there is no showing that any of 
the veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant higher rating on an extra-
schedular basis.  The disability is not productive of marked 
interference with employment or required frequent periods of 
hospitalization, and have not otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of extra-schedular ratings are not met.  Thus, the 
Board is not required to remand the claim for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

New and material evidence having been presented, the claim of 
service connection for migraine headaches, to include as 
secondary to service-connected PTSD is reopened, and to this 
extent only the appeal is granted.

A disability rating greater than 70 percent for service-
connected PTSD is denied.



REMAND

In reopening the veteran's claim for service connection for 
migraine headaches, to include as secondary to service-
connected PTSD, and in addressing the claim on the merits, 
the Board reiterates that the veteran has been diagnosed with 
migraine headaches on several occasions.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
439.  While the April 2003 VA examination report concluded 
that the migraine headaches were not likely related to PTSD, 
the opinion did not address whether the migraine headaches 
were aggravated by the PTSD.  The May 2007 VA outpatient 
treatment record suggests that the migraine headaches may 
potentially be aggravated by the PTSD.  As such, on remand, 
such an opinion should be obtained, addressing whether any 
currently diagnosed migraine headaches are due to the 
veteran's service-connected PTSD, to include whether the 
migraine headaches are aggravated by the PTSD.  Assistance by 
VA includes obtaining a medical opinion when such an opinion 
is necessary to make a decision on a claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 
3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements for 
the veteran to be afforded an appropriate 
VA examination.  The claims file must be 
made available to and be reviewed by the 
examiner.  All tests that are deemed 
necessary by the examiner should be 
conducted.  The examiner must opine 
whether it is at least as likely as not 
that any headache disorder found to be 
present is related to service.  He or she 
must also state whether it is at least as 
likely as not that any headache disorder 
diagnosed was caused or aggravated by the 
veteran's service-connected PTSD.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, to 
include the April 2003 VA examination 
report and the May 2007 VA outpatient 
treatment record, and reconcile any 
contradictory evidence.  A complete 
rationale for any opinion expressed should 
be provided in a legible report.

2.  The RO must then readjudicate the 
appeal.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this Remand are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


